Citation Nr: 1313210	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  07-31 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 6, 2010.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had verified active military service from October 1980 to May 1983, and unverified active military service from April 1978 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

This matter was previously before the Board in April 2011, June 2012, and February 2013 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that VA substantially complied with the mandates of its remands and will proceed to adjudicate the appeal. 
  

FINDINGS OF FACT

1.  The Veteran is service-connected for depression associated with osteoarthritis of the lumbosacral spine evaluated as 30 percent disabling effective from August 7, 2007 and 100 percent disabling effective from April 6, 2010, osteoarthritis of the lumbosacral spine evaluated as 10 percent disabling effective from October 26, 1994 and 40 percent disabling effective from September 13, 2010, and right ear hearing loss disability evaluated as noncompensable effective from October 30, 2006.  

2.  The Veteran's combined disability evaluation is 40 percent effective from October 30, 2006, and 100 percent from April 6, 2010. 

3.  The Veteran's employment termination in June 2009 was not due to a service-connected disability, but was related to his nonservice-connected gout. 

4.  The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities precluded him, prior to April 6, 2010, from maintaining substantially gainful employment.

 


CONCLUSION OF LAW

The criteria for the award of TDIU benefits prior to April 6, 2010 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in August 2009. 

VA also has a duty to assist the Veteran in the development of the claim.  The claims file contains Social Security Administration (SSA) records, medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

The Veteran was not afforded a VA examination with regard to his claim for TDIU.  The issue on appeal is whether the Veteran was entitled to TDIU prior to April 6, 2010.  Thus, a remand to obtain a VA examination would serve no useful purpose, as the examiner would not be able to ascertain the extent of the Veteran's disabilities more than three years ago, based on an examination in 2013.  Importantly, the claims file contains sufficient clinical records from the pertinent time period upon which to adjudicate the Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran filed a claim for entitlement to TDIU on July 17, 2009.  At that time, he stated that he "cannot work due to [his] severe depression and [he has] recently been terminated from [his] job at [B.S.] due to the depression."  The Veteran was service-connected for depression associated with osteoarthritis of the lumbosacral spine evaluated as 30 percent disabling effective from August 7, 2007, and osteoarthritis of the lumbosacral spine, evaluated as 10 percent disabling effective from October 26, 1994.  He has also been service connected for right ear hearing loss disability, evaluated as noncompensable effective from October 30, 2006.  

In an August 2010 rating decision, the RO evaluated the Veteran's service-connected depression associated with osteoarthritis of the lumbosacral spine as 100 percent disabling effective from April 6, 2010.  The issue on appeal is entitlement to TDIU prior to April 6, 2010.  The evidence of record reflects that the Veteran stopping working in June 2009; however, he again obtained employment at some time prior to April 6, 2010.  The Board has considered whether the Veteran's service-connected disabilities precluded him from substantially gainful employment prior to April 6, 2010, and notes that not all employment is synonymous with "substantially gainful employment." 

As noted above, total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(a) states that disabilities of both lower extremities will be considered as one disability. 

Prior to April 6, 2010, the Veteran does not meet the schedular criteria listed in 38 C.F.R. § 4.16(a) because he does not have a disability rated at 60 percent or more, or at least one disability rated at 40 percent or more and a combined evaluation for compensation of 70 percent.  

The Board has also considered whether the Veteran is entitled to TDIU under 38 C.F.R. § 4.16(b).  The issue is whether the Veteran is unable to follow a substantially gainful occupation as a result of a service-connected disabilities, not whether the Veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Despite the contentions of the Veteran, the evidence of record does not support a finding that the Veteran was incapable of substantial gainful employment prior to April 6, 2010 based on his service-connected disabilities.  

In an August 2009 statement (VA Form 21-4138), the Veteran stated that he has had back pain that has prevented him from holding a job for years.  He stated that he continued to hold a steady job "but to no avail."  He stated, "I always end up getting laid off due to existing medical problems."

Although the Veteran contends that he was terminated and was unemployable due to his service-connected disabilities, the Board finds, for the reasons noted below, that he is less than credible in this regard.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

The claims file includes a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits), dated October 8, 2009.  It reflects that the Veteran was employed at B.S. from April 2007 to an ending date of June 11, 2009 and earned $39,172.30 in the 12 months preceding his last date of employment.  It also notes that he last worked on June 8, 2009.  The form does not give a reason for the Veteran's termination of employment.  The Board notes that the Veteran's earnings of $39,172.30 far exceed the poverty threshold for 2009. (See U.S. Department of Commerce, Bureau of the Census.) 

A June 9, 2009 VA clinical record (nursing triage note) reflects that the Veteran sought treatment for a gout flare-up.  It was noted that his left foot was swollen.  The Veteran reported that he "was unable to put a shoe on today and go to work."  The Veteran also stated that the reason he had the gout flare up was because he had coconut milk.  An addendum to the record reflects "patient may be [off] from work today (6/9/09) and tomorrow (6/10/09) may return to work Thursday 9/11/09."  The Veteran is not service connected for gout. 

A July 2009 VA psychiatry note reflects that the Veteran reported that he had lost his job in June and has been feeling sad, depressed, angry, and upset.  It was noted that he had been looking for a job.  His mood was depressed.  His thought process was linear and goal directed.  He maintained good eye contract, was cooperative and calm.  There was no psychomotor agitation or retardation.  He denied any current suicidal or homicidal ideation, intent or plan.  He was positive for auditory hallucinations which were not command in nature.  He was alert and oriented in all three spheres.  His memory was grossly intact in all three levels.  His insight and judgment were fair and his impulse control was fair.  

An October 1, 2009 social work note reflects that the Veteran was fired from his job at B.S. in June 2009 because he "missed a few days because of his Gout condition, he had trouble walking because of that and he had a MD statement to be off work."  

An October 1, 2009 psychiatry note reflects that the Veteran is not working and was unable to find a job.  The Veteran reported that he was "not doing good", had poor sleep, does not like his friends to come over, was having allergies, and was feeling sick.  He reported financial difficulty and hearing sounds which he could not specify.  The Veteran's mood was dysphoric.  His affect as restricted.  His thought process was linear and goal directed.  He was cooperative and calm.  He was appropriately dressed and groomed.  There was no psychomotor agitation or retardation.  He denied any current suicidal or homicidal ideation, intent or plan.  He denied auditory or visual hallucinations.  He was alert and oriented in all three spheres.  His memory was grossly intact.  His insight and judgment were fair and his impulse control was fair.  His GAF score was 50.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning. See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  A GAF score of 50 is not necessarily synonymous with an inability to maintain substantially gainful employment.  The examination report is negative for a finding that the Veteran was unable to maintain substantially gainful employment due to his service-connected disabilities.  Importantly, his thought process, memory, hygiene, insight, judgment, and impulse control were all appropriate, and he had no suicidal or homicidal ideation.

The evidence reflects that sometime after October 1, 2009, the Veteran became employed; however, it does not reflect his wages and whether he was earning more than the poverty threshold.  Nevertheless, the Board finds that regardless of his wages, the Veteran was not precluded from substantially gainful employment because of his service connected disabilities. 

A March 2, 2010 VA clinical note reflects that that Veteran is having "lots of trouble with gout."  It was noted that he works 7 days at a time and wished to have an appointment on the days he was available later in March.  The report does not reflect that the Veteran was having difficulty at work due to his service-connected disabilities. 

A March 29, 2010 VA record reflects that the Veteran had complaints of back pain and wanted a "note to get out of doing the type of work he is doing.  His job told him to get the note.  He works at [G.Y.] for the contractors.  He lifts liners for the tires.  He picks up heavy items and turns.  Veteran said that he is taking pain killers and is still having a hard time.  The job is 12 hours of lifting rotating and throwing."  An addendum reflects "provider cannot write a letter telling any patient to quit their job.  This is a decision they have to make based on their abilities and conditions.  We can write a letter stating that he has a back problem but to stop working there will be up to him."  Although the record reflects that the Veteran was reporting difficulty at work due to a service-connected disability, it does not reflect that he was precluded from all types of substantial gainful employment.  It merely reflects that he was having difficulty with the physical labor aspects of his particular employment.  

An April 6, 2010 VA psychiatry note reflects that the Veteran reported that he is having back pain and the current job is not good for him as he has back problems.  He was noted to have a GAF score of 50.  

A May 14, 2010 VA psychology note reflect that the Veteran was seen as an emergency walk in patient.  The Veteran did not agree to a voluntary psychiatric admission and was transported by the police to C.M. Hospital for medical clearance, and was to be transported to T. Hospital.  The Veteran reported that he had not told the doctor how "bad he was feeling at his last appointment."  

As noted above, the Veteran was granted a 100 percent evaluation for depression associated with osteoarthritis of the lumbosacral spine, effective from April 6, 2010.  

The Board finds it notable that the Veteran's last date of actual work in June 2009 was on the day prior to the day on which he sought treatment for gout.  The Board also finds it important that the Veteran reported to the social worker that he lost his job due to his gout.   

The Board is sympathetic to the Veteran's back pain and associated depression; however, the record is against a finding that he was unable to maintain substantial gainful employment prior to April 6, 2010 due to his service connected disabilities.  The mere fact that the Veteran's disabilities may have an effect on his employment is not sufficient to find that he is entitled to TDIU.  In order to warrant TDIU, the evidence of record must reflect that the Veteran is unable to secure and follow a substantially gainful occupation consistent with his education and occupational experience by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341 4.16, 4.19.  The record reflects that the Veteran has experience as an administrative specialist in service, stocking merchandise on grocery shelves from 1984 to 1988, a school aide at a community college from 1990 to 1995, stocking merchandise on grocery store shelves from 1996 to 1997, a cable installer for a communications company from 1999 to 2004, a machine operator from 2005 to 2007, and working at B.S. factory from 2007 to 2009 stacking cases and pallets.  (See SSA records and September 2008 VA examination report.)  

As noted above, the competent credible evidence of record reflects that the reason for the June 2009 termination of the Veteran's employment was his gout, for which he is not service-connected.  The competent clinical evidence of record does not reflect that he was unable to maintain substantially gainful employment of some type, consistent with his experience and training, due to his service-connected disabilities.  While his back disability may have made lifting heavy objects, twisting, and throwing the objects difficult, the evidence does not reflect that his disabilities prevented him from other types of manual labor, machine operation, or sedentary work.

The Board has considered the September 2008 VA examination report, prior to the rating period on appeal, which reflects that the Veteran reported that he was employed at B.S. Factory stacking cases and pallets.  He reported that he had missed several days of word due to his back pain.  He reported that in the last year and a half, he had taken at least three days off of work due to his depression and anxiety.  An inability to work for temporary periods does not necessarily establish an inability to follow a substantially gainful occupation for purposes of VA regulations.  In determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the frequency and duration of periods of incapacity or time lost from work due to disability, the Veteran's employment history and current employment status, and the Veteran's annual income from employment, if any.  See VAOPGCPREC 5-2005.  The Veteran's ratings are recognition that the impairment may make it difficult to obtain and keep employment.  

The preponderance of the evidence is against the Veteran's contention that his service-connected disabilities were of such severity, even in combination, as to preclude his participation in substantially gainful employment prior to April 6, 2010.  The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 6, 2010 is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


